F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          APR 8 1999
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                             Clerk


 HEULON L. PERRIN, JR., also
 known as Heulon Perrin, Jr.,

               Plaintiff - Appellant,                   No. 98-1389
          v.                                            D. Colorado
 CITIES OF DENVER, BOULDER,                        (D.C. No. 98-D-1627)
 AND LAKEWOOD, COLORADO,

               Defendants - Appellees,

 DENVER MAYOR WEBB, AND
 BOULDER MAYOR BOB GREENEE,

               Defendants.


                             ORDER AND JUDGMENT         *




Before ANDERSON , KELLY , and BRISCOE , Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34 (a)(2); 10th Cir. R. 34.1(G). This cause is

therefore ordered submitted without oral argument.

      The district court dismissed Heulon L. Perrin, Jr.’s civil rights suit, without

prejudice to his ability to refile if he complied with the rules of the court,

including filing sanctions imposed on Mr. Perrin by the district court on

September 10, 1991. The court did not err in dismissing this case without

prejudice.

      Mr. Perrin’s motion for leave to proceed without prepayment of costs or

fees is DENIED, and this appeal is DISMISSED on the grounds that it is

frivolous.

                                                 ENTERED FOR THE COURT


                                                 Stephen H. Anderson
                                                 Circuit Judge




                                           -2-